

116 HR 2547 IH: Protecting American Votes Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2547IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Deutch (for himself and Mr. Hastings) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require States to allow an individual to cure a
			 mismatched signature on a mail-in or provisional ballot, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting American Votes Act. 2.PurposeThe purpose of this Act is—
 (1)to protect the due process rights of American voters; (2)to preserve free and fair elections; and
 (3)to prevent the disenfranchisement of eligible voters. 3.Notice and cure process required for mismatched signatures on mail-in and provisional ballots (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21083 et seq.) is amended—
 (1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and (2)by inserting after section 303 the following new section:
					
						304.Signature mismatch on ballot submitted by mail or provisional ballot
 (a)Covered State definedIn this section, the term covered State means a State in which, under State law, a ballot submitted by mail or a provisional ballot is not counted as a vote in an election for Federal office unless the State verifies the signature of the individual who submitted such ballot by comparing the signature on the envelope containing such ballot or a document accompanying such ballot and the signature of such individual on the official list of registered voters in the State or other official record, or other document.
							(b)Notice required
 (1)In generalIf an individual submits a ballot by mail or a provisional ballot in an election for Federal office in a covered State, and the appropriate State or local election official determines that a discrepancy exists between the signature on the envelope containing such ballot or a document accompanying such ballot used to verify the signature and the signature of such individual on the official list of registered voters in the State or other official record, or other document used by the State to verify the signatures of voters, such election official, prior to making a final determination as to the validity of such ballot, shall make a good faith effort to immediately notify such individual that—
 (A)a discrepancy exists between the signature on the envelope containing such ballot or a document accompanying such ballot used to verify the signature and the signature of such individual on the official list of registered voters in the State or other official record, or other document used by the State to verify the signatures of voters;
 (B)such individual may provide information to cure such discrepancy in accordance with the procedures established pursuant to subsection (c)(1)(A); and
 (C)if such discrepancy is not cured, such ballot will not be counted. (2)Form of noticeAn election official shall provide the notice required by paragraph (1)—
 (A)by regular mail; and (B)by phone, electronic mail, or text message.
 (3)No effect on other notice requirements related to provisional ballotsIn the case of an individual who submits a provisional ballot, the requirements of this subsection shall be in addition to the requirements applicable to such an individual under section 302(a).
								(c)Opportunity To cure
 (1)Establishment of proceduresA covered State shall, in a uniform and nondiscriminatory manner, establish procedures— (A)to allow an individual to whom notice is provided under subsection (b)—
 (i)to provide information to cure the discrepancy described in subsection (b)(1) by a date that is not less than 10 calendar days following the date on which the notice required under subsection (a) is given; and
 (ii)if such information is rejected, to appeal the rejection; and (B)prior to the date of final certification of ballots in the election by such State, to provide such individual a final determination as to the validity of the ballot.
 (2)Counting of voteIf the appropriate State or local election official to whom information is provided under the procedures established pursuant to paragraph (1)(A) determines that the individual has a valid ballot, such ballot shall be counted as a vote in that election in accordance with State law.
 (d)Training requiredA covered State shall prohibit an election official from participating in the counting of ballots submitted by mail or provisional ballots unless such official has completed formal signature matching training (as determined appropriate by the covered State).
							(e)Report
 (1)In generalNot later than 120 days after the end of a Federal election cycle, each chief State election official in a covered State shall submit to Congress a report containing the following information for the applicable Federal election cycle in the State:
 (A)The number of ballots invalidated due to a discrepancy under this section. (B)Description of attempts to contact voters to provide notice as required by this section.
 (C)Description of the cure process developed by such State pursuant to this section, including the number of ballots determined valid as a result of such process.
 (2)Federal election cycle definedFor purposes of this subsection, the term Federal election cycle means the period beginning on January 1 of any odd numbered year and ending on December 31 of the following year..
 (b)Conforming amendment relating to voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101) is amended— (1)in paragraph (2), by striking and;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (4)in the case of the recommendations with respect to section 304, 1 year after the date of enactment of the Protecting American Votes Act.. 
 (c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking “and 303” and inserting “303, and 304”.
 (d)Clerical amendmentsThe table of contents of such Act is amended— (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and
 (2)by inserting after the item relating to section 303 the following new item:   Sec. 304. Signature mismatch on ballot submitted by mail or provisional ballot.. 4.Effective dateThe amendments by made this Act shall apply with respect to elections for Federal office held in 2020 or any succeeding year.
		